Name: Commission Regulation (EEC) No 73/91 of 11 January 1991 reducing for the 1990/91 wine year the quantities of concentrated grape must in approved contracts for use in feedingstuffs and derogating from certain time limits for the same wine year
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  agricultural activity
 Date Published: nan

 12. 1 . 91 Official Journal of the European Communities No L 9/13 COMMISSION REGULATION (EEC) No 73/91 of 11 January 1991 reducing for the 1990/91 wine year the quantities of concentrated grape must in approved contracts for use in feedingstuffs and derogating from certain time limits for the same wine year limits laid down must be extended for operations in the 1990/91 wine year in order to permit the measure to be implemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 45 (9) thereof, Whereas Article 3 (4) of Commission Regulation (EEC) No 2635/88 of 24 August 1988 laying down detailed rules for implementing an aid scheme for the use of concen ­ trated grape must in feedingstuffs (3), as last amended by Regulation (EEC) No 3522/88 (4), provides for a mecha ­ nism enabling the total quantity laid down for the Community as a whole of concentrated grape must which may be delivered for use in such feedingstuffs to be kept within a given annual maximum quantity ; Whereas information forwarded to the Commission by thereof, the Member States shows that, on expiry of the time limit laid down for the presentation of the contracts, the total quantity of concentrated grape must in such contracts exceeds by approximately 488 000 hectolitres the quantity provided for in Article 45 (7) of Regulation (EEC) No 822/87 as estimated for the 1990/91 wine year ; whereas, under those circumstances, pursuant to Article 3 (4) of Regulation (EEC) No 2635/88 , the total quantity covered by contracts should be reduced so that the limit of 100 000 hectolitres scheduled for the 1990/91 wine year is respected ; whereas all operators should be treated uniformly by reducing the quantity covered by each contract by a uniform percentage ; Whereas, in view of certain administrative difficulties in applying Regulation (EEC) No 2635/88 , certain time HAS ADOPTED THIS REGULATION : Article 1 I For the 1990/91 wine year the quantity of concentrated grape must which may be used in feedingstuffs as provided for in Regulation (EEC) No 2635/88 shall, a maximum limit of 100 000 hectolitres applying, be 17 % of the quantity in each contract submitted for approval . Article 2 By way of derogation from Article 3 of Regulation (EEC) No 2635/88 :  '31 October', ' 15 November' and '30 November' in Article 3 (4), (5) and (6) respectively are hereby replaced by ' 15 January' '31 January' and ' 15 February' respectively. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 236, 26. 8 . 1988, p. 8 . (4 OJ No L 307, 12. 11 . 1988, p. 32.